FILED IN COURT OF APPEALS
                                                                      jgth Court of Appeals District
                                CASE NUMBER 12-14-00211-CV
                             TRIAL COURT CASE NUMBER 3-4200




JOHN R. SOARD, PRO SE                         TWELFTH COURT Of ABKMgr' S. LUSK
    APPELLANT


       V.                                     1517 FRONT STREET, SUITE 354


SHEILA SMITH, B. JEFFERY DORAN,
MARY PAGE AND TERRY THORN                     TYLER, TEXAS 75702


                          MOTION FOR TWELFTH COURT OF APPEALS
            ENFORCE ALL RULES AND PROCEDURES IN THE TEXAS RULES OF COURT


TO THE HONORABLE JUDGES OF SAID COURT:


       Comes now John R. Soard, Appellant and will identify for the Court conduct where

the Defendants, the Clerks, a Court Reporter, the attorneys and the acting Judges have refused

to abide by many rules and procedures mandated by SECTION 9. TEXAS RULES OF

PROFESSIONAL CONDUCT.


       The Appellant will also identify, with clear and convincing evidence, conduct of

certain people that were in violation of Texas Extortion Laws, Texas Penal Code, Title 7,

Chapter 31, and Texas Perjury Laws, Penal Code, Title 8, Chapter 37.

                     EXTORTION. TEXAS PENAL CODE TITLE 7 CHAPTER 31


       On or about May 12, 2011, Mary Soard told John Soard that Shelia Smith formed a

 group, Sheila Smith, B. Jeffery Doran and Mary Page, that conspired to disallow, as evidence,

the AGREEMENT IN CONTEMPLATION OF MARRIAGE and to acquire part of John's property.

       The conspirators took this case from the docket of Judge Mark Calhoon, where it was

set for complete resolution and immediately set a hearing by Doran. The case was still on

 Judge Calhoon's Docket after Doran held a hearing at about 4: 30 pm.
       The Conspirators, likely with the help of the clerk's office, doctored the Records

sometime after May 18, 2011.     Reporter's Record signed 7/15/2011 page 30. RR 7/15 pg. 30

       The conspirators refused to allow John Soard time to hire an attorney.
        RR 7/15/2011, PG 5.

       During the hearing on May 18,2011, the conspirators acting through Conspirator,

Judge Doran, in direct violation of the CONSTITUTION OF THE UNITED STATES OF AMERICA

and in direct violation of the "AGREEMENT IN CONTEMPLATION OF MARRIAGE" ORDERED:


       John to vacate his personal residence at 2201 N. Jackson St in Palestine, TX since 1998
       and give full and sole possession to Mary;

       Ordered John to pay most of Mary's expenses and pay her $750.00 monthly in support.

       Seized Court Control of John's Personal Management Accounts with absolutely no

       withdrawal of cash for any reason, without specific authorization by Doran, or Smith.

       Investments Value $1, 977,678.88, Cash $377, 564,14 CR pg. 112/114

       THIS LEFTTHE ALLOCATIONS OF INCOME OF BOTH PARTIES, COMPUTED DIRECTLY
FROM THE JUDGE'S ODER; JOHN HAD $37. /MO AND MARY HAD $2,528/MO.
Clerks Record, page 81 Judge swore this was an equitable and necessary distribution!

       A complete copy of the "AGREEMENT IN CONTEMPLATION OF MARRIAGE" is shown in
the Clerk's Record dated 8/6/2014. CR pg. 95-106.    (CR pg. 95-106)
       Property list of John Soard, CR pg., 106. Property list of Mary Page CR pg. 105.     No
Spousal Support CR pg. 100 art 17

EXTORTION LETTER, DATED JUNE 30, 2011, SIGNED BY SHEILA SMITH (CR, pg. 81) STATED
THAT IF JOHN WOULD GIVE HIS HOUSE AT 2201 NORTH JACKSON STREET TO MARY AND GIVE
$10,000.00 OF HIS CASH, FOR THE JUDGE AND LAWYER, HE COULD HAVE CONTROL OF HIS
REMAINING CASH AND SECURITIES AND QUIT PAYING MARY'S EXPENSES AND SPOUSAL
SUPPORT.


       AFTER DORAN RESIGNED ABOUT SEPTEMBER 23, 2011, AND SHELIA SMITH TOLD JOHN
THAT NEITHER THORN OR SMITH DID ANYTHING BECAUSE THEY DECIDED TO JUST NEGOIATE
THIS CASE, JOHN COULD NOT LIVE ON $37.00 FOR ANOTHER MONTH SO HE WAS FORCED TO
SIGN A DEED TO HIS PROPERTY AS A RESOLUTION TO THE EXTORTION BEFORE THE JUDGE
EVEN ARRIVED FOR THE HEARING ON OCTOBER 17,2011!
THIS IS NOT ONLY EXTORTION BUT SHOULD BE CLASSIFIED AS A FIRST DEGREE
FELONY, PUNISHABLE BY FIVE TO NINETY-NINE YEARS IN PRISON

       THE COURT STATED John's Rights were not violated because, "Anything that either
party owns any interest in or has any access to or any control of would be subject to it (Court
Control)." Just above this statement The Court," whether ifs specified or not." Reporter's
Record signed on 7/15/2011 pg. 10 Judge saying he had authority to ignore "Agreement in
Contemplation of Marriage and Trust.

        THE CONSTITUTION OF THE UNITED STATES SAYS HE DOES NOT HAVE THAT
AUTHORITY.


                        PERJURY TEXAS PENAL CODE TITLE 8. CHAPTER 37


        During the hearing the night of May 18, 2011, Mary Soard and Sheila Smith stated, after

they were sworn, Mary Soard had approximately $1,500.00 per month coming in.
RR pg. 17, Inl3

        Mary actually had approximately $3,211.00 coming in or available.
         DETAILS ATTACHED AS EX II


        During the hearing on October 17, 2011, The Court finally allowed John to tell that

Mary and Smith swore under oath that Mary had $1,500.00 coming in. She actually had much

more than that! TEXAS PENAL CODE IDENTIFIES THIS AS PERJURY


        Jeffery Doran said he couldn't address perjury, unless it was in a proper motion

and refused to accept supporting documents that John offered him. REPORTER'S RECORD
SIGNED OCTOBER 31, 2011 PAGE 10 THROUGH 14 (ATTACHED AS EXHIBIT IV)

               CONDUCT BY COURT CLERKS AND ONE COURT REPORTER


       The Court Clerks and Misty McAdam's, Court Reporter, have refused to submit the

files necessary to file a complete brief.

       The Appellant's Designation of Records necessary to file a Brief was filed on the

Eighteenth of February, 2014. This document identified the records for all cases necessary to
file the Appellant's Brief.   Clerk's record, page 29.

        By letter dated July 28, 2014, the Appeals Court Clerk notified all Clerks and Reporters

that records were due on May 19, 2014, but gave them a two month extension until

August 7, 2014 to file the records.

        It was noted on 9/1/14, one volume of the clerk's record was filed, but only for

Case #3-42003.     All records filed before their consolidation into case #3-42003, were ignored.

        Court Reporter Waldrip also filed 3 volumes of her Reporter's Records. She cooperated

with the Appellant to identify the missing parts and filed the Supplemental Record. This

completed her duties in compliance with the TEXAS RULES OF COURT.

        Finally on November 24, 2014, McAdams filed her reporter's records for Case

Number CCL-11-11178.


        McAdams promised she would provide a copy to the Appellant as soon as she got an

e-mail address. She has ignored several notifications so the Appellant does not know if they the

same two volumes furnished to him per his request at the end of each hearing were filed.

        Based on the one volume sent by the clerk, a charge of $3.10 is charged for

each page.    The only reason to refuse or delay sending the files is because someone from the

Clerk's office assisted the judge and attorney in changing the cases from the Docket of Judge

Mark Calhoon and any investigation would show this.

       Misty McAdams is the Official Reporter-Anderson County Court at Law; therefore she

Is under direct control of B. Jeffery Doran.

       Although the Clerk had filed absolutely nothing on Cases 3-42005, 3-42004, 3-41396

And CCL-11-3178, THE DISTRICT CLERK SIGNED THAT ALL RECORDS WERE FILED. CR PG 124
        By letter dated January 8, 2015, signed by Katrina McClenny, second page, "This Court

Considers the appellate record in the above styled and numbered case to be complete."

                               TEXAS CODE OF JUDICIAL CONDUCT


CANNON 1; UPHOLDING THE INTEGRITY AND INDEPENDENCE OF THE JUDICIARY


CANNON 3; PERFORMING THE DUTIES OF JUDICIAL OFFICE IMPARTIALLY AND DILIGENTLY


        (8)" A judge shall accord every person who has a legal interest in a proceeding, or that
person's lawyer, the right to be heard."

        Neither Judge allowed John Soard to be heard or accepted evidence from him.

CONDUCT OF B. JEFFERY DORAN


        Mary Soard filed her petition for Divorce, Cause Number 3-41396, on March 11, 2011.

This Cause was set for hearing on the docket of Judge Mark Calhoon, Third Court. The

requested distribution for property was to be in accordance with "THE AGREEMENT IN

CONTEMPLATION OF MARRIAGE" made, signed and notarized on January 15,1993.

       On or about May 11, 2011, Attorney Sheila Smith told Mary Soard that she knew a judge

(later, identified as Jeffery Doran) that she could bribe.   Mary would not have to abide by the

"AGREEMENT IN CONTEMPLATION OF MARRIAGE she signed in 1993 and Smith would at

least get John's house in Palestine and enough money from John's separately owned

funds to pay fees and bribe the judge.

       On May 11, 2011, Smith filed a petition, cause number CCL-16-13178.        The Cover letter

of this Petition states that John had until June 6,1911 to retain a lawyer and file an answer. EX I
       On May 18, 2011, when Smith objected to hearing Cause No. 3-41396, the one ripe for

hearing and Doran started on the one just filed. John immediately requested time to get and

brief an attorney. Doran denied this request (RR 7/15/2011 PG 5&6), EX IV and issued a
Temporary

Order, based almost totally on lies by Mary Soard, instructed and coached by Smith, that left

John $37.00 per month of his income, to live on and allowed Mary $2,528.00, including spousal

Support of $750.00 per month that the Court ordered John to pay.

       Doran also ordered John out of his house that had been his permanent residence since

about May 1998, and gave sole and complete possession of it to Mary.

Doran signed the Order saying the distribution, ($37.00 to John and $2,528.00 to Mary plus

John's house at 2201 N. Jackson St.) to Mary as equitable and necessary. (RR PG 81)

       Smith told Doran that John could live his property at Clarksville, AR, 350 miles away from

the court with no funds to travel back andforth.

       Doran also ordered both Mary and John to prepare property lists and submit a copy to

the Court and opposing party.

       John mailed his property list to his Attorney, Terry Thorn on or about June 6, 2011.

John requested Mary's list from Smith on or about September 20, 2011, because Thorn hadn't.

       Smith said that Mary didn't prepare one because she and Terry Thorn agreed they

would ignore the TEXAS RULES OF COURT IN THIS CASE AND JUST NEGOTIATE A

RESOLUTION.     THE RECORDS AND THORN'S TIME RECORDS SUPPORT SMITH'S STATEMENT.
       Although John had less than a weeks' notice, Doran refused to accept any evidence such

as the "Agreement in Contemplation of Marriage" or the "Mary and John R. Soard Revocable

Living Trust", both showing the distribution of property from John.

       John Sent his property list ordered by the Court to Terry Thorn hired to be his attorney.

In reply Sheila Smith sent the extortion letter to John Soard, dated June 30, 2011 saying he

could get money to live on by signing his house in Palestine to Mary and giving her $10,000.

       The Extortion letter went through Terry Thorn. Thorn said,, "John, you are going to
have to pay spousal support until they get your house in Palestine no matter what you do."

       John couldn't understand why because he had an insurance check (paid to him as the
       sole owner) for damage done by Mary to his house as well as the cashier's check John
       used to purchase the house. CR PG 115

CONDUCT OF JOE CLAYTON, JUDGE REPLACING THE HONORABLE MARK CALHOON


       I don't know how Joe Clayton got on the case.    After I was in Palestine for a hearing

with Judge Mark Calhoon presiding, I was told by phone that the hearing had been cancelled.

       Joe Clayton appeared as judge at the next scheduled hearing. No reason was given for

either of the above.


       During the hearing on January 9, 2014, Joe Clayton consolidated all Cases into

Case No.3-4200, John R. Soard V. Terry Thorn alleging Legal Malpractice during the

time he was retained to represent John Soard during, Mary Soard V. John R. Soard.

       Case No. 3-42003 was totally different from; NO 3-42004, John Soard V. Sheila

Smith for Slander and Fraud; and Case No. 3-42005, John Soard V Sheila Smith, Jeffery

Doran and Mary Page for Extortion.

       The Court refused to allow John Soard to present any evidence or his opinion. On page 5

Of the Supplemental Record submitted to The Court of Appeals by Susan A. Waldrip:
        Mr. Soard: "Your honor, does that mean I don't get to tell my opinion on why they

shouldn't be consolidated?"


        The Court: "They all need to be together simply because there's too much overlap."

(on page 9,line 20) Mr. Soard, "Your Honor, so I may be clear, you're going to try all the cases,

by jury trial, on May 12 at 10 a.m.; is that correct?

The Court:      "This—I don't think this is a jury trial."

Ms. Lenahan: "That's correct, Your Honor, it's not."

Mr. Soard: "I requested a jury trial"

Ms. Lenahan: "Your Honor, no jury fee has been paid."

The Court: There hasn't been a jury fee paid, so it's not on th—"

Mr. Soard, "And if I can—"I have it (holding up the cover letter to jury payment from Robert S.

Davis on 10/11 In my hand." (EX I letter # 2)
   Supplemental record Reporter's pg. 9 & 10

       The Court refused to accept the letter from me and sent me down stairs to pay the jury
fee.


I went downstairs to the District Clerk's office.      I was gone quite a while because the clerk

didn't know what to do since the jury fee had already been paid. Finally she gave me a print out

showing the jury fee had been paid.

       The Court and Lenahan were not bothered by telling a lie in front of the other

lawyers.     They decided the Clerk would refund the fee that had been paid and sent John to

pay it again!

       When John returned everyone was gone! (RR Supplemental Record Pg. 10)

       After John became aware from the Reporter, that as soon as John left the courtroom
That Joe Clayton ordered her off the record

       I then received a copy of the letter from Elaine Lenahan, Thorn's attorney to the District

Clerk saying, "at our last hearing in this case Judge Clayton advised that he is available to hear

pretrial motions (Motions for Summary Judgment) on March 17,19 or 20."

       IT BECAME ABSOLUTELY CLEAR THAT THE JUDGE AND OOPOSING ATTORNEYS HAD NO


INTENTIONS OF ALLOWING THESE CAUSES TO BE HEARD BY A JURY.                 THEY PLANNED THE


LIE, "NO JURY FEE HAS BEEN PAID", TO GET JOHN SOARD OUT OF THE COURT ROOM SO THEY

COULD COORDINATE "MOTIONS FOR SUMMARY JUDGMENT."


       THIS STATEMENT IS REINFORCED BY ALL SUMMARY JUDGMENTS BEING SUBMITTED


UNDER ONE COVER LETTER.


       THE COURT; "FOR THE BENEFIT OF ALL OF Y'LL, I GOT HERE EARLIER THIS MORNING

AND HAVE READ THE MOTIONS FOR JUMMARY JUDGMENT AND THE RESPONSES."
RR VOLUME 3 OF 3 PG 9 LINE 14.


      IF THE COURT HAD READ EVERYTHING, WHY DIDN'T HE KNOW THAT FOR 98% OF THE
TIME DURING THE PREVIOUS CASE, I HAD TERRY THORN FOR AN ATTORNEY? AND NOT
LECTURE ME FOR HALF THE TIME THAT EVERYTHING HAPPENED DURING THIS CASE WAS
BECAUSE I DIDN'T HAVE TERRY THORN AS MY ATTORNEY FOR THIS HEARING,

       The court refused to require MARY PAGE TO ANSWER INTERROGATORIES.
       CR PG 26
                                              SUMMARY


       The trio seizing control of John Soard's property with a value of about $2,000,000.0 then

telling him he can have most it back if he will give them $10,000.00 and sign a deed to his

house at 2201 North Palestine, TX is a clear and definite case of extortion.

       John Soard could not get a fair trial, as demanded by the Constitution of the United

States of America, because the Judge refused to accept any evidence and have meetings to
discuss the case.


       Joe Clayton clearly was assigned to this case to uphold the extortion, uphold Terry

Thorns' refusing to spend about 6 hours (CR PG 93 8i94) doing office work and a little research

work and uphold Smith and Doran agreeing to ignore the TEXAS RULES OF COURT and just

negotiate the Case.

       The Clerks, and one Reporter have deliberately delayed this appeal for almost a year.




                                      PRAYER


       JOHN R. SOARD, the Plaintiff, prays that the Twelfth Court of Appeal that the criminal

Allegations for the proper Federal Officials for review and if appropriate for prosecution.

       The plaintiff prays that all cases will be returned to the lower court for a jury trial with

all Parties being required to abide by the TEXAS RULES OF COURT.

                                                      Respectfully Submitted,


                                                                nu\
                                                    f/iohn R. Soard, Pro Se
                                                      38 Delsie Street
                                                      Clarksville, Arkansas 72830
                                                      479-739-5512
                          EXHIBIT I

     LETTERS TRIAL COURT CLERK FAILED TO FILE

LETTER 1 Cover letter John had until June 6, 2011 to answer

LETTER 2 Cover letter for jury fee paid October 11, 2013

LETTER   3 Cover letter showing discussion of summary jdgments

LETTER 4 Cover letter for all summary judgments

NOTICE OF SETTING FOR JURY TRIAL ON MAY 12, 2014

JUDGE MARK CALHOON
                                        CITATION - personal service -TRC99                   6km/p-
                                       CauseNo. CCL-11-13178



WME MATTER OF                                     § COUNTY COURT AT LAW
HE MARRIAGE OF                                    §
1ARY ELLEN SOARD                                  §   OF
JMD                                               §
OHN ROBERT SOARD                                  § ANDERSON COUNTY, TEXAS


O:             JOHN ROBERT SOARD
               2201 N. JACKSON
             PALESTINE, TEXAS 75803


)efendant- GREETING

IOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney
lo not file a written answer with the clerk who issued this citation by 10:00 am on the Monday next
allowing the expiration of 20 days after the date you were served this citation and petition, a default
jdgment may be taken against you."

'ou are hereby commanded to appear by filing a written answer to the PETITIONER'S FIRST AMENDED
'ETITION FOR DIVORCE at or before 10:00 o'clock A.M. on the Monday next after the expiration of 20 days
ifter the date of service of this citation before the Honorable B. Jeffrey Doran, County Court at Law of
vnderson County, at the Courthouse in said County in Palestine, Texas. Said Plaintiffs Petition was filed in
Jfccourt on the 11th day ofMay, 2011 in the above entitled cause.
'he nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Petition accompanying
lis citation and made a part hereof.

ssued and given under my hand and seal of said Court at PALESTINE, Texas this 11th day of May, 2011.

                                                           JANICE STAPLES
                                                            500 NORTH CHURCH STREET-ROOM 18
                                                           PALESTINE, TEXAS 75801
                                                           ANDERSON County, Texas,

                                                                2
                                                           Bv C_yjAX fww         Grrb^O
                                                           Teresia Coker, Deputy Clerk

vttorney for Plaintiff or Plaintiff:
Sheila Smith
>0 Box 10
:rankstonTX 75763




                                                                                            Enclosure 3
                                      Thompson Coe
                                                Attorneys and Counselors
                                       Thompson, Coe, Cousins & Irons, L.L.P.
                                               Plaza of the Americas
                                       700 N. Pearl Street, Twenty-Fifth Floor
                                             Dallas, Texas 75201-2832
                                        (214) 871-8200 | Fax: (214) 871-8209
Elaine T. Lenahan                                                                                     Austin
Direct Dial: (214)871-8221                                                                            Dallas
elenahan@thompsoncoe.com                                                                          Houston
                                                                                               Los Angeles
                                                                                                 Saint Paul
                                                February 21,2014



    Ms. Janice Staples
    District Clerk, Anderson County
    500 N. Church St.
    Palestine, Texas 75801

                 Re:    Cause No. 3-42003; John R. Soard v. Terry Thorn, Sheila Smith andMary Page;
                        Inthe 3rd Judicial District Court ofAnderson County, Texas.
    Dear Ms. Staples:

           Enclosed, for filing in the above-referenced matter, are the original and one copy of
    Defendant Terry Thorn's Motion for Summary Judgment. Please file-stamp the copy of the
    Motion with the date of your receipt and file the original among the other papers in this matter.
    At our last hearing in this case, Judge Clayton advised that he is available to hear pre-trial
    motions in this case on March 17, 19 or 20. We respectfully request that this motion be set
    for hearing on Thursday, March 20, 2014 at a time available on Judge Clayton's docket.
    Please complete the FIAT and return it to our office so that I may provide requisite notice of the
    hearing to all parties. Please returna file-marked copy of the motion in the enclosed envelope.

                 Thank you in advance for your assistance in this matter. Please give me a call if you
    have any questions.

                                                      Sincerely,



                                                      Elaine T. Lenahan

   ETLyamy
    Enclosures




    l??4Ji6.v;
   03217.042
                                  Thompson C°e
                                            Attorneys and Counselors
                                   Thompson, Coe, Cousins & Irons, l.l.p.
                                           Plaza of the Americas
                                   700 N. Pearl Street, Twenty-Fifth Floor
                                          Dallas, Texas 75201-2832
                                    (214) 871-8200 | Fax: (214) 871-8209
Elaine T. Lenahan                                                                              Austin
Direct Dial: (214)871-8221                                                                     Dallas
elenahan@thompsoncoe.com                                                                      Houston
                                                                                          Los Angeles
                                                                                            Saint Paul
                                            February 25, 2014


     Via Federal Express

     John R. Soard
     Plaintiff Pro Se
     38 Delsie St.
     Clarksville, AR 72830

             Re:     Cause No. 3-42003; John R. Soard v. Terry Thorn, Sheila Smith and Mary Page;
                     In the 3,rd Judicial District Court of Anderson County, Texas.

                                        NOTICE OF HEARING


    Dear Mr. Soard:


             Please be advised that the following have all been scheduled for hearing before Judge
    Clayton in the 3rd Judicial District Court, Anderson County, Texas on Thursday, March 20,
    2014 at 10:00 a.m.:


             (1)     Defendant Terry Thorn's Motion for Summary Judgment;
             (2)     Defendant Sheila Smith's Motion for Summary Judgment; and,
             (3)     Defendant Mary Page's Motionfor Summary Judgment.

                                                   Sincerely,


                                                             *4JAl
                                                   Elaine T/Lenahai

    ETL:jam




     1976105.vl
    09217.042
                      FLOWERS* DAVIS, P.L.L.C.
      Celiac. Flowers                      1021ESE Loop 323, Suite 200                       Roberts. Davis
                                                                                                Chad C.Rook
      caren c. courtney                        Tyler, Texas 75701                             David R. Iglesias
      Julie P. Wright
      Michael W. Janecek
                                         Main Telephone (903) 534-8063                           Lee 1. Correa
      JaneW.Janecek
                                            Facsimile (903) 534-1650                      Thomas H. Buchanan
                                            www.flqwersdav1s.com                            J. Mitchell Beard
      Melanie Reyes
                                                                                             Preston W.McGee
      Alan W. Tomme
      J. Scott Miller
                                                  Longview Office:                              Stuart R.Hene
                                                  1516JudsonRoad
      Steven M. Mason
      Eric C. Schmalbach
                                               Longview, Texas 75601                             Immigration:

      Morgan M.Elliott
                                              Telephone: (903) 757-8811                      Virginia D.Young
      Natasha L. Gransberry
                                              Facsimile: (903) 757-8821      Donald Ross Patterson, Of Counsel
      Catherine A. Chesley                                                            Telephone: (903) 592-8186
                                                   Dallas Office:
      W. Robert Knight, Jr.
      A. D. (Dean) Chapman, Of Counsel        Bank of America Building
                                            400 South Zang Blvd., Ste 1400
                                               Dallas, Texas 75208-6648
                                               Telephone: (214) 843-5777


                                              October 11, 2013



Via Regular Mail
Janice Sts.
Anderson County District Clerk
500 N. Church sLlRm 18
Palestine, Texas 7S801

          RE:      Civil Action No. 3-42005; John R. Soard v. Shelia Smith, Judge B. Jeffery
                   Doran, and Mary Page; In theThird Judicial District Court, Anderson County,
                   Texas


Dear Ms. Staples:

          Enclosed please find a check in the amount of $30.00 in payment for the jury fee
in the above-referenced matter.

          If you have any questions, please do not hesitate to call.
                                                      Very truly yours,



                                                       Robert S. Davis

RSD/TMG/rlo
cc:       John Soard (via CM/RRR: 7011 0470 0002 3533 3928)
          Shelia J. Smith (via regular mail)
          Mary Page (via regular mail)
             JOHN ROBERT SOARD
             38 DELSEY
             CLARKSVILLE AR 72830




                                            ANDERSON COUNTY DISTRICT COURT
                                           500 N. Church Street, Palestine, TX 75801
                                                     JUDGE Mark Calhoon




                                                       NOTICE OF SETTING


 JOHN ROBERT SOARD
 38 DELSEY
 CLARKSVILLE AR 72830


 IN RE: CAUSE NO: 3-42003                                                                   DATE: January 14, 2014



                  JOHN SOARD vs. TERRY THORN,SHEILA SMITH,PAGE MARY




TAKE NOTICE that theabove style and numbered cause has been set for JURY TRIAL on the 12th day ofMay, 2014 at 8:30 AM, IN
THE ANDERSON COUNTY COURTHOUSE, PALESTINE, TEXAS.




                                                                           Janice Staples
                                                                           District Clerk, Anderson County
CC: Page Mary; Sheila Smith; Elaine T Lenahan

                                                                           By:                       f
                                                                                                             *It?&~*^
    EXHIBIT 11



MARY PAGE'S ACTUAL INCOME
      MARY SOARD & SHEILA SMITH'S PERJURY ON MARY'S INCOME


             Sheila Smith & Mary Page STATED under Oath
                   (page 17 of RR)         Mary had actual income of     $1,500

Listed items add to $1,778 understated                                        278
Social Security IS $10,968 per year so understated      (per month)           106
Items deliberately omitted
      Rent Lemay, Houston                                                     250
      Rent Acknowledged by Sheila Smith                                       350
      Dividends, $2,486         Interest    $1,141 (Notel)                    302
      Individual Retirement Account         ( Note 2)                         425

Subtotal   (Actual Income per Month )                                    $3,211


SHEILA SMITH AND MARY PAGE COMMITTED PERJURY BY DELIBERATELY
UNDERSTATING MARY'S INCOME AT LEAST $1,711 PER MONTH!



      B. Jeffery Doran refused to correct any of the perjury, not even to correct
the addition. He said, according to the rules governing him, he could report a
crime such as perjury only if he had a formal request.(Page 14 final hearing signed
October 31, 2011.)

Note 1: On page 18 of the Reporter's Record signed July 15, 2011, Sheila Smith
told Mary to agree to leave income from her securities deposited in her account
(so she could replace it with Spousal support) ON PAGE 11 OF RECORD, COURT
& SMITH BOTH AGREED THIS WOULD BE IMPROPER.                  MARY SHOULD BE
REQUIRED TO SPEND HER INCOME BEFORE SHE IS PAID SPOUSAL SUPPORT FOR
ANY REASON.


The amount shown is net because John Soard paid all income tax and insurance
from his individual accounts.


Note 2:    MARY was 70 34 years OLD so she was REQUIRED TO START
WITHDRAWING HER IRA DURING 2011.. THIS WOULD BE ABOUT AN
ADDITIONAL $425 Per MONTH; HOWEVER, MARY'S IRA ACCOUNT WAS NOT
INCLUDED IN THE FINAL DIVORCE SO SHE MAY HAVE WITHDREW IT ALL,
APPROXIELY $100,000.00, DURING THE PERIOD FROM MAY 18, 2011 THROUGH
THE FINAL DIVORCE. OR SMITH MAY HAVE LEFT IT COMPLETELY OUT BECAUSE
SHE THOUGHT IT WOULD BE SUSPECT TO PUT IN AS COMMUNITY PROPERTY
ORDERED TO MARY!


        EVIDENCE MARY WAS FORCED INTO PERJURY DURING HEARING


  Page 17, Reporter's Record, signed July 15, 2011:

Ms. Smith Q.   Okay.    " You have got approximately $1,500 coming in; is that
correct?"
Mary   A. "I haven't added it, but if you say so."
       Q. " Well, we added it in my office, didn't we"
       A. "Yeah."


         Q. "So are you asking this Court, just while the temporary is going on, for
Mr. Soard to pay you 750 a month spousal support?
        A. Mary, knowing she had signed the "Agreement in Contemplation of
Marriage" stating, "Neither party will ask for or receive spousal support during or
after this marriage."    didn't answer Ms. Smith screamed at her, "Say yes, you
know this is going to aggravate him."
       Mary A. "Right."
 """>^
                 FORM SSA-1699 - SOCIAL SECURITY BENEFIT STATEMENT
        010- ^S^^^^^
   Box 1. Name
                                                                                        Box 2. Beneficiary's Social Security Nuff
     MARY P SOARD
                                                                                                       XXX-XX-XXXX               *
   Box3. Benefits Paid in 2010               Box 4. Benefits Repaid to SSA in2010       BoxS. NetBenefits for 2010 (Box 3minus
                  $10,806.00                                 NONE                                                                    xS>
                                                                                                        $10,806.00
                                                                                                                                       ^
                 DESCRIPTION OF AMOUNT IN BOX 3
                                                                                  DESCRIPTION OF AMOUNT IN BOX 4
    Paidbycheck or direct deposit                   $9,648.00                                  NONE
    Medicare Part B premiums deducted
      from your benefits                           $1,158.00
    Total Additions                               $10,806.00
    Benefits «-*•-«»11\                           #A




                                                                 Box 6. Voluntary Federal Income Tax Withheld

                                                                                             NONE
                                  .10s806«
                   'lo/* /wh^wV 107-5 %                          Box 7. Address
                                 70>968«Q9   *
                                                                  MARY P SOARD
                                 10,968.09                        2201 N JACKSON
            MtnOCb                                                PALESTINE TX 75803-6613
                                 914-0075



                                                                Box 8. Claim Number (Use this number Ifyou need to contact SSA.)

                                                                                        449-82-5774A

«-orm SSA-iese-SSI H-2011}               DONOT fSTURM TWS FOR8?TO SSA ORIRS"




                                                                                                             PRESORTED
SOCIAL SECURITY ADMINISTRATION                                            C
                                                                                                          FIRST-CUSS MAIL
MID-AMERICA PROGRAM SERVICE CENTER                                        M13
                                                                                                       POSTAGEANDFEES PAID
601 EAST 12ra ST                                                          1                               SOCIAL SECURITY
KANSAS CITYMO 64106-2859                                                                                  ADMINISTRATION
                                                                                                           PERMIT NO. G-11
OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300
                                                                                                                                                                 Form 1099
                                                                                                                                                    with Account Summary
                                                                                                                                                               Retain for your Records
                                                                                                                                                lf*f~                Page l
                                                                                                                                            Date Prepared: January 25,2011
                                                                                                       Recipient's Name and Address
                                                                                                             :0I I0126-0:::$                                                                OMB No.   154t>-« „
             TX 77706                                           interest Income
          C-7200 EXT. 4325                                      Form 1099-INT
                                                                Copy B
                                                                For Recipient
                                                                For year 2010



Mary Page Soard                                  Recipient's
2201 N Jackson
Palestine TX 75803                               Tax I.D. No.
                                                 XXX-XX-XXXX



                                                                      Federal Tax
                                  interest Interest P*^5 •               Withheld
                                    income       Bonds & Treas                        *

     Account information^ ^
                                         57.99
                  1503715 S
                                                                                      57.99
                                    •    •   "

          Tr\t erest incotti©
OX 1
OX   2
          Bariy withdrawal penalty ^ ^       — — as    obligations.
OX
OX
     3
     4
          ^SfiSo^tJ^eld. ..•••;
          investment expenses
OX   5
OX   6
          Foreign Tax paid • • • • ossession . . •
OX    7
          Foreign country or u.fa.
 ox
 nv 8
    9 Tax-exempt private
                  int!J!S^;tivity bond'interest .•
 OX 9 specified
      Specineu v——- activity
                         usip     (see instrUctions )
 OX 10 Tax-exempt bona w»«
 Ms is instant t~ infection and is^ furnished to
                                              „ the
 vernal  Revenue Servxce.^ ^tion
  negligence.penalty or^tn
                                  maybe xmposed - ^
                            ^ determines
 his income xs taxacxe «»
 SpTKwSi RECORDS.,
            v \           •
charles schwab                                                                                                                                                                                  ,. .^ ^Statement Period ^zMJ^m»»n j'w ^
                                                                                                                                                                                                                                  <>*   sfO^j^ -»,
                                                                       Summary for Enclosed Statements
                                                                                                                                                           V   •
31/12-CTCN4702-001076-MED-75801281900 105663 *3
MARY E PAGE
2201 N JACKSON
PALESTINE TX                         75801-2819
2 Statements Enclosed
             Name on Account
             Account #•'•'• •.:' Account Type                                                                                                                  Starting Value                                                  Ending Value
          1 MARY E PAGE                                                                                                                                               89,708.06                                                   92,193.92
             6878-0261        Rollover IRA
          2 MARY E PAGE                                                                                                                                              103,492.61                                                  102,950.75
             6878-0265        Schwab One Account
                                                                                      Total                                                                         $193,200.67                                                 $195,144.67          O
                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                     ^1
                                                                                                                                                                                                                                                     O)
                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                     CO
                                                                                                                                                                                                                               Page 1 of 1
This Summary maynotinclude allotyouraccountsat Schwaband is inlormational only. See the enclosedIndividual accountstatementsand their Terms and Conditions.
                        CTCN4702-001076 105663                                                  :-.,».••     ••'""" '•''-i'\ : ' •••'•': "•' S\^ "' :• ' ' '''••;      :• • •'.   •''•*'?$.                   EXHIBIT

CONSTITUTION OF THE UNITED STATES OF AMERICA


         WITH RIGHTS OF JOHN R. SOARD VIOLATED


                BY B. JEFFERY DORAN
                         THE CONSTITUTION OF THE UNITED STATES


ARTICLE VI " and the Members of the several State Legislatures, and all
executive and judicial Officers, both of the United States and of the several
States, shall be bound by Oath or Affirmation to support this Constitution;

     THE FIRST TEN AMENDMENTS IS KNOWN AS THE "BILL OF RIGHTS"

RIGHTS OF JOHN R. SOARD VIOLATED BY B. JEFFERY DORAN, the Judge who stole
Case No.3-41396 already "ripe" for hearing on Judge Mark Calhoon's Docket
for hearing on the "Agreement in Contemplation of Marriage". Mary Page Soard
and Sheila Smith, were Co-conspirators with Doran to extort property from John
R. Soard.

Amendment     Violation and Source location
Violated
  IV          Seized control of property individually and solely owned by John R. Soard
              Real Property- All Property located at 2201 N. Jackson Street, Palestine, TX
              lnvestments-$l,977,676.88 -Solely and separately by John Soard since 1984

              Evidence -Page 111 and 115 of Clerk's Record

VI            Refused to have hearing on May 18, 2011 concerning Original Petition for
              Divorce was filed on March 11, 2011,( 67 days ago, Doran acknowledged ripe for
              hearing) Doran did not require Mary Soard to provide a copy of the "AGREEMENT in
              CONTEMPLATION OF MARRIAGE" to identify Mary's separately owned property and
              refused to accept a copy of the "AGREEMENT" from John Soard as evidence for the
              solely owned propertyof John R. Soard on June 15,1993.

              Evidence- "AGREEMENT" page 95 through 106 of CLERK'S RECORD
                         Violations Reporter's Record Dated July 15 2011 for hearing on May 18, 2011

VI            The Court denied John Soard the right to a lawyer when he requested one after the
              Court refused to hear the Petition filed on March 11, 2011, the only one ripe for hearing.
              Several minutes of the discussions concerning why the petition was not heard were
              omitted from the Reporter's Record. On another time when discussions were omitted,
              the Reporter said the Judge told her to go off the record. I assume that is what
              happened here.

              Evidence: Asked for time to get a lawyer Page 5 of Reporter's Record dated July 15, 2011
                        Judge refused by turning hearing over to Ms. Smith on Page 6


VIII          The Court in essence required John Soard to post bail of $377,564 when he seized
              this amount of cash from John Soard and denied him access to it for any reason without
              the consent of the Court. Later delegated this authority of Court to Attorney Smith
             Evidence: Reporter's Record Dated July 15, 2011

VIII         Cruel and unusual punishment was inflicted on John Soard when the Court ordered him
             to live on $37.00 per month while denying him access to $377,564 of his separate
             owned cash. Terry Thorn implied he had gotten permission to not pay the $750.00 per
             month spousal support ordered by the Court. Therefore, John Soard had $787.00 per
             month until Thorn resigned. Even with $787.00 per month John Soard was unable to pay
             his monthly dues on a vacation plan and a Thousand Trails membership therefore lost
             these. He was unable to buy his medicines that the doctors said he needed.
             Apparently this was only an agreement by the attorneys because Ms. Smith filed
             contempt of Court against John Soard for spousal support, 2 days before Thorn resigned
             and received by John Soard about 12 days after he resigned.

             Evidence: Reporter's Record dated July 15, 2011

             Doran finally listened to evidence that income of Mary Soard was understated several
             thousand dollars while under oath (perjury) but still ordered $3,000 payment. B. Jeffery
             Doran said a formal motion had to be presented to him for his to consider perjury!

             Evidence: Reporter's Record dated October 31, 2011.

             ACCORDING TO SECTION VI TO THE CONSTITION OF THE UNITED STATES OF AMERICA;
             EACH AND EVERY JUDGE AND EXECUTIVE OFFICER OF TEXAS THAT HAS REFUSED TO
             ENFORCE THE COMPLIANCE WITH THE BILL OF RIGHTS OF THE CONSTITUTION ARE IN
             VIOLATION OF THE CONSTISTSUTION OF THE UNITED STATES OF AMERICA.


             B. Jeffery Doran stated he was not obligated to abide by the Constitution of the United
             States of America or any agreement for the parties for the next couple of months as the
             statutory period is running. (Page 10 of RR dated 15 day of July, 2011.)

             Letters are attached showing agreement with Doran," A Texas Judge or State Executives
             is not required to abide by or enforce THE CONSTITUTION OF THE UINITED STATES."
                     The Governor of Texas
                     The attorney General of Texas
                     The Board of Disciplinary Appeals
                    State Commission on Judicial Conduct


       ARTICLE VI, OF THE CONSTITUTION SAYS, "THEY SHALL BE BOUND BY OATH OR
AFFIRMATION TO SUPPORT THE CONSTITUTION OF THE UNITED STATES
                EXHIBIT IV

PAGES FROM REPORTER'S RECORD REFERENCED IN LETTER
   1                             REPORTER'S RECORD
                               VOLUME 1 OF 1 VOLUME
   2
                      TRIAL COURT CAUSE NO.                     CCL-11-13178
   3
        IN THE MATTER OF THE                           IN THE COUNTY COURT
   4    MARRIAGE OF
                                                       AT     LAW
   5    MARY ELLEN SOARD
        AND
   6    JOHN ROBERT   SOARD                            ANDERSON COUNTY,        TEXAS

   7

   8

   9

  .0
                                        ORIGINAL
   i

  .2

  .3
                                  TEMPORARY HEARING
   4


  .5

  .6

   7

   8

  .9


  '0                  On the 18th day of May, 2011, the following
  '1   proceedings came on to be heard in the above-entitled and
 \2    numbered cause before the Honorable Jeff Doran, Judge
12 3   presiding, held in Palestine, Texas:
24             Proceedings reported by machine shorthand.
12 5


                                   Misty McAdams, CSR
                            Official Reporter - Anderson County Court At Law
                           500 North Church Street #11 Palestine. TX 7fiftni
1      evidence and procedure —

2                      MR. SOARD:          If this is the to discuss the

3      validity, I'm prepared to.
4
                       THE COURT:          I'm not sure what that refers to,

5      but I want you to know that I have to hold you to the same
 6     standard —

 7                     MR. SOARD:          Okay.           I guess what I'm saying
 8                     THE COURT           No, sir.              Stop, please.

 9                     MR.   SOARD          Okay.

10                     THE COURT            The way we work here is that I

11     tell people when they can talk. When it's your turn, I'll
12     let you know.    I'm trying to explain something to you
13     that's important that you understand.                             The rules that
14     govern my conduct require me to hold you to the same
15     standard of the knowledge of the rules of evidence and
16     procedure and substantive law that I do the attorneys, and
17     it's not likely you are going to know any of those things,
18     and that's going to create a serious disadvantage for you.
19     Do you understand that?
20                     MR. SOARD:            I understand that.

21                     THE COURT:            Understanding that, do you still

22     want to proceed today and represent yourself?
£. A
                       MR. SOARD:            It would depend on whether I
       could put it off in time to attempt to find an attorney.
                       THE COURT:            Let's wait just a minute.                    So

                                     Misty McAdams, C8R
                              Official Reporter- Anderson County Court At Law
                             500 North Church Street #11 Palestine, TX 75801
                             903.723.7469 * mmcadams@co.anderson.tx.us
1    what are you asking for?
2                  MS. SMITH:         Shall I tell the Court what we're

3    asking for today, so he can hear what we're asking for?
4                  THE COURT:         Sure,        uh-huh.

5                  MS. SMITH:         Basically, Your Honor, this

 6   couple has been married a good while.                         I believe this
 7   gentleman owns several houses, and she has been residing
 8   in the house in Palestine.            We'll show in the last months,

 9   he would make a visit or two down here to go to the

10   doctor.

11                 We're just asking that she be given exclusive
12   possession, just temporarily, not awarded in any way, of
13   the 2201 North Jackson with the contents and her '09

14   Chrysler; and he be given exclusive possession of all the
15   other residences, especially 38 Delsey, where he resides,
16   his '09 Pontiac, his Saturn, his diesel Ford, his RV, and
17   she's agreed he could have a desk, a computer desk, and a
18   chair.

19                 We're asking him to keep her on the health
20   insurance, enter a mutual injunction on freezing all
21   monies and funds, and set up that we have an inventory and
22   appraisement, and all the discovery that he would like to
     do.   So just kind of freeze things at the time and keep
24   the status quo.
                   MR. SOARD:          The primary thing I would

                              Misty McAdams, C8R
                        Official Reporter - Anderson County Court At Law
                       500 North Church Street #11 Palestine. TX 75801
                       903.723.7469 *    mmcadams@co.anderson.tx.us
                                                                                              10

1    and that rent goes into an account that's in her name.
2                      MR. SOARD:            Yes, but I think because the

3    property would be a joint property, it's funded by joint
 4   property, then the account becomes joint.
 5                     THE COURT:            Well, here is the —                 the Court's

 6   position, and that is everything that either party has any
 7   interest or access to would be subject to the injunctive
 8   relief, whether it's specified or not, and part of the
 9   process over the next couple of months as the statutory
10   period is running, will be to figure out what those are.
11                     MR.   SOARD:          This account would be frozen

12   automatically?

13                     THE COURT:            It would be included.                 Anything

14   that either party owns any interest in or has any access
15   to or any control of would be subject to it.
16                     MS. SMITH:            She's showing me a bill, Your

17   Honor, that they have gotten to fix the roof of the house
18   she lives   —

19                     MR.   SOARD:          Estimate.

20                     MS.   SMITH:          Estimate of the house.                 She's

21   here.   I believe you are aware of this, that there's roof

22   problems.       What other account were you speaking of?
23                     MR. SOARD:            Well,        it's an account that was my

24   account and, oh, probably a year and a half ago I sold a
     Toyota Prius here in Palestine and because of that money I

                                     Misty McAdams, CQR
                              Official Reporter - Anderson County Court At Law
                             500 North Church Street #11 Palestine, TX 75801
                             903.723.7469 *     mmcadams@co.anderson.tx.us
                                                                                         12

 1 negotiation that the stock market can probably get real
 2   wild.

 3                MS. SMITH:          The only other issue we have,

 4 Your Honor,   is her income runs about 1500, and I believe

 5 his income is maybe quadruple that.                         We were asking for
 6 750 in spousal support just during this temporary.
 7                MR. SOARD:           I would object because I think

 8 that's, again, contradictive to the premutually agreement'''
 9 that Mary readily signed in order to get me to marry her
10 so she could get on my insurance.                       We actually lived

11 together about a year before this premutual agreement was

12 signed, but if I have to pay her $750 a month, because she

13 can't make a living for herself, she sold much of her

14 property and I have no idea where the money is, whether
15   she reinvested it or what.

16                THE COURT:          Well, at this point I'm really

17 not taking evidence because no one is under oath, but if
18 there is an agreement,        I'll consider approving the

19 agreement.    If there's not an agreement, we'll have a

20 hearing and I'll take evidence on it.

21                MS. SMITH:          We're asking if you will agree

22 that she have exclusive possession of the property here,
23 that means you can't come and go or take anything out.
24                MR. SOARD:          Okay.           I think —           I do have to

13 come down here very often to go to the doctor.                             I have got

                              Misty McAdams, C8R
                       Official Reporter - Anderson County Court At Law
                      500 North Church Street #11 Palestine, TX 75801
                      903.723.7469 * mmcadams@co.anderson.tx.us
                                                                                         V
     1           A.    $804, I believe it is.                                 ~     ~~   "
     2
                 Q.    Okay.    And then you get — you have a note coming
     3    in on a property in Houston that's how much?
     4 A. 548.    That's almost over.
     5           Q.    Okay.   That's —            but it's —
     6 A. I owner-financed my home.
     7
                 Q.   And then you have got two little amounts that come
     8    in?

     9
                 A.   Right.     I have two little pensions; one for 154
 10      and one for 172.

 11             Q.    Okay.
12              A.    $100.72.

13
                Q.    Okay.    You have got approximately $1,500 coming
14       in; is that correct?
15              A.    Yes.

16              Q.    Is that correct?
17 A. I haven't added it, but if you say so.
18
                Q.    Well, we added at in my office, didn't we?
19              A.    Yeah.

20
                Q.    So when you pay the electric, the water, your food
21
         and everything here, that doesn't quite stretch with
22       today's gas, does it?
23              A.    Well, not —        no.
24
                Q.    So are you asking this Court, just while the
25       temporary is going on, for Mr. Soard to pay you 750 a
                                         Misty McAdams, C8R
                                  Official Reporter -Anderson County Court At Law
                                 500 North Church Street #11 Palestine, TX 75801
                                 903.723.7469 * mmcadams@co.anderson.tx.us
                                                                                                 30
 1   with him staying tonight, because it's a long way back to
 2   Arkansas in the morning.
 3                      THE COURT:           And I'll —                just in terms of
 4   reaching the final hearing on this quickly, the —                                  that
 5   is — well, it's going to be — it is ripe for hearing •
 6   now, isn't it?       It's been 60 days.
 7                    MS.   SMITH:           I don't know when she filed this
 8   pro se, Your Honor, but we have ggt to do discovery.                                  This
 9   is an uninformed spouse.
10                    THE COURT:             I understand that.                    There were
11   actually two? ..
12                    MS. SMITH:             She filed pro se.
13                    THE COURT:             They were both filed the same day
14   in March, March 11th.
15                    MS. SMITH:             What do you mean two?
16                    THE COURT:             There's one that's filed in the

17   3rd and one that's filed in CCL.
18                    MS. SMITH:             They —          they made a mistake and
19   they took that one in the 3rd off.
20                    THE COURT:             Yeah, that's —                    I have got both
21   docket sheets.

22                  MS. SMITH:              Okay.          How strange.
23                  THE COURT:              But let me just explain so the
24   parties know this.         The sooner you get the information
25   exchanged and the discovery is complete, the more you are

                            Official Reporter - Anderson County Court At Law
                            500 North Church Street #11 Palestine, TX 75801
                            903.723.7469 *    mmcadams@co.anderson.tx.us
                                                                                                   33
            I|THE STATE OF TEXAS f
                COUNTY OF ANDERSON      )
        3
        4
                             I, Misty McAdams, Official Court Reporter in
        5
                and for the County Court at Law of Anderson County, State
        5
                of Texas, do hereby certify that the above and foregoing
        7
                contains a true and correct transcription of the requested
        3
                portion of evidence and other proceedings requested by
        9
             counsel for the parties to be included in this volume of
        3
             the Reporter's Record, in the above-styled and numbered
             cause, all of which occurred in open court or in chambers
             and were reported by me.
            I
    3
                            I further certify that this Reporter's Record
    4
            of the proceedings truly and correctly reflects the
    5
            exhibits, if any, admitted by the respective parties.
    o
                            I further certify that the total cost for the
    7
            preparation of the Reporter's Record is $ \^\ ,°° and will
3
            be Paid bY A\r\.tyhlJL/7XYiMf{.
9
                           WITNESS MY OFFICIAL HAND this the _[f)_ day of
0           July, 2011.                           j .j,               )jC. (
1
                                                                                           #V682
2
                                                Expiration Date: 12.31.12
                                                Official Court Reporter
                                                County Court At Law
3
                                               Anderson County, Texas
                                                500 North Church #11
q                                               Palestine, Texas                   75801
                                                903.723.7469
5
                                       Misty McAdams, C8R
                                Official Reporter - Anderson County Court At Law
                               500 North Church Street #11 Palestine,TX 75801
                               903.723.7469 * mmcadams@co.andersorutx.us
                     '• REPORTER'S RECORD
                      VOLUME i OF 1 VOLUMk
              TRIAL COURT CAUSE NO. CCL-11-13178
IN THE MATTER OF THE                          IN THE COUNTY COURT
MARRIAGE OF
                                              AT   LAW
MARY ELLEN SOARD
AND
JOHN ROBERT SOARD                             ANDERSON COUNTY,             TEXAS
                                                                       \
                             FINAL HEARING
                                         &
              HEARING ON MOTION FOR ENFORCEMENT
                                          &
                           ORDER TO APPEAR
                              ORIGINAL
               On the 17th day of October, 2011, the
following proceedings came on to be heard in the
above-entitled and numbered cause before the Honorable
Jeff Doran, Judge presiding, held in Palestine,, Texas:
        Proceedings reported by machine shorthand.
                           Misty McAdams. C8R
                    Official Reporter - Anderson County Court At Law
                    mn North Church Street #11 Palestine. TX 75801
                                                                                                  10
    _1through the Court for proof, and I didn't know if this was
    ',\supposed to do that or what.                      And he said, Just wait until
     i
    \\ the report was signed, and it should say.
    i;                      But on May 31st, I went ahead and wrote the
    : 'check, sent it to Mr. Thorn, and told him it would be in
    t:Palestine whenever he finds out something, that Mary could
     i,
    T*pick it up there.           And then a little bit later on, I told
    i ;                                                                                                11
0'-;zt, hers.     It was about $100.                  I don't know for sure what
t-it is.        What I have mostly for support is the note that
£ liary sent me to prepare the income tax, and the rent
%A/'-asn' t very clear.        Then also I noticed that the social
'••.security was actually $10,806, a little over a thousand
J... dollars more than they reported.
                       So that would have been another $97 a month.
: 'lAnd then she had dividend income, that I would have paid
* is tax on $2486.      It was $207 a month.                         Then interest of 137
Ifand a half plus 3.65 for $95 a month.                                  So she actually had
1 ;income of $2,182.
II                     Ms. Smith, first, said that mine was four
:I times her's or 6,000 and then she reduced it to 3600,
i
     .fter the items that was listed in the hearing, that I
     .djusted the total rent received —                           that's all I knew off
 Ithe top of my head, not the income —                                 to the income, plus
 |!my house note, for the return of capital.                                   I actually had
r|S2,4 00.
                       Now, after I paid the ordered expenses of a
     thousand dollars, which is really pretty reasonable —                                 a
II lot of people pay that much just for medical insurance —
 A_
 '•!_ would have had $1,4 00 left.                     Now, after I pay Mary the
 l\Sib0, I have 650 and after Mary receives it, she's got
 .'52,932.      Now,   if that's equitable,                     I have got the
 'tashier's receipt here.                 I'll tear my page off, and
                                   Misty McAdams, C8R
                            Official Reporter - Anderson County Court At Law
                           500 North Church Street #11 Palestine. TX 75801
                           903.723.7469 * mmcadams@co.anderson.tx.us
                                                                          14
/e any basis —                "               "~          """       —
     MS. SOARD:             As I say, I had a bad lawyer.
     THE COURT:             Well, I'm not being critical of
I'm just saying that —
     MS. SOARD:             I'm just saying I have taken Mr.
dvice, and I actually assumed whenever he told me
Smith was responsible for changing false
on, that after he gave her these wrong areas,
changed it, because I heard nothing else. '" And
hadn't been cashed until September the 21.                          It
ssed to me, even though Mr. Thorn had not
/ resigned until the 23rd.
    THE COURT:            All right.                Well the rules that
conduct —
    MS. SOARD:            Okay.
    THE COURT:            — require — will you listen for
snt, please, sir? The rules that govern my
?uire that the jurisdiction of the Court be
certain ways, and one of the ways — what you
to do is modify the previous order of the
inot permitted to do that unless it's raised in
.llowed to recognize it.
  And if you think about it, it will probably
to you. You don't want people having the
o just change things because they don't like
              Misty McAdams, C8R
       Official Reporter -Anderson County Court At Law
      2? 7o^^Qr°* Street #11 Pa'estine. TX 75801
      30d.723.7469 * mmcadams@ca.andersorv.tx.us
                                                                                                17
        • )THE STATE OF TEXAS        J
                                                                                                 7
         COUNTY OF ANDERSON         )
    ]
                           I, Misty McAdams, Official Court Reporter in
         and for the County Court at Law of Anderson County, State
         of Texas, do hereby certify that the above and foregoing
         contains a true and correct transcription of the requested
         portion of evidence and other proceedings requested by
         counsel for the parties to be included in this volume of
    )    the Reporter's Record, in the above-styled and numbered
L        cause, all of which occurred in open court or in chambers
?
         and were reported by me.
3                          I further certify that this Reporter's Record
4        of the proceedings truly and correctly reflects the
5        exhibits, if any, admitted by the respective parties.
6                          I further certify that the total cost for the
7        preparation of the Reporter's Record is $lQ^(fQ and jwJJr^Ki&P
8       |>£ Paid by ,AJjV •QflfUu- Vf\)(k}\ I
9                       WITNESS MY OFFICIAL HAND this the ^f day of
0        October,   2011                                   Y
                                                                       C
                                                               A
                                              MISTY \Mc               •hiS', ;Texas CSR #5682
                                               Expiration Date: 12.31.12
                                              Official Court Reporter
                                              County Court At Law
                                              Anderson County, Texas
                                               500 North Church #11
                                               Palestine, Texas  75801
                                               903.723.7469
                                      Misty McAdams, C8R
                               Official Reporter - Anderson County Court At Law
                              500 North Church Street #11 Palestine, TX 75801
                              903.723.7469 * mmcadams@co.anderson.tx.us
                                CERTIFICATE OF SERVICE


        I certify that a true and correct copy was sent to all atttorneys of
record by certified mail, Return Recept Requested on March 18, 2015.

Mr. Michael A. Yanof,700 North Pearl Street, Suite 2500, Dallas, TX75201

Mary Page, 2201 North Jackson Street, Palestine, TX 75803

Sheila Smith, P. O. Box 10, Frankston, TX 75763

Mr. Terrance Gorman, 1021 ESE Loop 323, Sui



                                                  onn R. Soard